TEEA~TORNEY                    GENERAL
                            OF       TEXAS

                            AUSTIN     11. TEXAS
GERAID C, MANN




  Honorable I. Predeckl
  Cbunty Auditor
  Gklveston County
  Galveston, Texas
  Dear Sir:                      OpiniotiNO. o-2883
                                 Re: AuthoMtjr of county to i?endeFfi-
                                      nancial assistande to Nation&I
                                      Guard if such guard unit is called
                                      into the United States Army.
             Your letter of November 1, 1940, requesting our
  opinion on the question therein presented reads:

             "On August 26th, 1940, at a meeting of the
      Commissioners' Court called for the purpose of
      holding a hearing on the 1941 Budget, there came
      to the Court a comnunlcation from John 0; Clinton,
      Captain, 143Fd Infantry, commanding Company H,
      Texas National Guard, together with the PepoPt
      of the County Attorney quottng the lair(Article
      5885 R.C.S.) which became effective May lst, 1939,
      relative to an appropriation to the Natfonal Guard
      to pay the necessary expenses of the adndnistra;
      tive unit, and on motion duly seconded and carried,
      the County Commlssioneps' Court authorized the sum
      of $50.00 per month effective January 1st
      to be appropriated and included in the 1941%~~
      get. This amount, of course, to be paid out of
      the General Fund of the County.
             "On October 22na, 1940, a comrnunicatlonwas
      received from John 0. Clinton of the 143rd Infan-
      try, requesting the Court to issue the necessary
      instructions whereby the contribution of $50.00
      per month referred to above, shall be mailed to
      the First National Bank of Galveston to be deposit-
      ed to the credit'of Company B, Texas National Guard,
      and on motion that was duly seconded and CarPIed,
      the Court referredthe matter to the County Audi-
      tor with power to act.
             ~"Sincethis Company, as I understand, will
      leave Galveston for service on December 4th, 1940,
Honorable 1, Preaeckl, page 2          O-2883



    and that they will
                  .-_- be away
                           .   from here
                                    .    for about a
    year, 1 respectrully ask your oplnlon as to my
    authority to sign a warrant and deliver same to
    the First National Bank of Galveston as requested,
    and does this request violate Article 5885 in vl.ew
    of the fact that they will not be here during the
    period stated."
           Artic'JB5885 of the Revised Civil Statutes of Texas,
.925, reads:
           "Each commissioners court and the council
    of any cityor town in this State are hereby
    authorized and empowered, in their discretion,
    to appropriate a sufficient sum; not otherwlse
    appropriated;to pay the necessary expenses of,
    the troops, batteries, companies, signal corps,
    hospital corps and bands of the active militia
    of this State located in their respective coun-
    ties, cities or towns, not to exceed the sum of
    one hundred dollars per month for such expenses
    of any one organization." (Underscoring ours)
          'The wor3 "located" is defined by Webs,ter's Internatlon-
al Dictionary:
           "To establish in a certain place" or "to
    settle in a certain place."
           "Locate" is deftned:
           ~'Todesignate the cite or place of,'
             We believe the Legislature in passing Article 5885,
supra, contemplated providing means by which the governing
authorities of counties ana cities could render financial aid
to their local National Guard units established and maintained
within their particular localities. We do not believe the
power to appropriate governmental funds prevails when the unit
for which such appropriation Is made is called into the United
States Army.
           If, therefore, the unit for which the Item of $50.00
per month is included In your 1941 Budget has been removed frbm
your county by January 1, 1941, you should not issue your warrant
for such Item. If such unit is thereafter released from the
United.States Army during the year 1941 and returns to your
county, you would be'authorized to resume payment for the remain-
ing months of the year.
Honorable I. Predeckl, Page 3        o-2883



                           Yours very truly
                        ATTORNEY GENERAL OF TEXAS

                           By s/Lloyd Armstrong
                                Lloy& Armstrong
                                Assistant

LR:AW:wc

APPROVED NOV 16, 1940
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Oplnton Committee By s/R.W.F, Chalrman